98 F.3d 1342
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert B. ORR, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 96-3001.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1996.

Before:  KRUPANSKY, BOGGS, and SILER, Circuit Judges.

ORDER

1
Robert B. Orr, proceeding pro se, appeals a district court judgment denying his motion to vacate his sentence filed pursuant to 28 U.S.C. § 2255.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Orr was convicted of possessing several firearms in violation of 18 U.S.C. § 922(g)(1) and making false statements in connection with the acquisition of some of the firearms in violation of 18 U.S.C. § 922(a)(6).  He was sentenced to 50 months of imprisonment.  The record does not reflect that Orr appealed his conviction or sentence.


3
In his § 2255 motion to vacate, Orr argued that:  1) his indictment did not charge an offense because he did not move the firearms in interstate commerce;  2) he has a right to possess a sporting firearm;  and 3) he has a constitutional right to possess sporting firearms in the vicinity of his home.  Upon review, the district court denied Orr's motion as without merit.


4
Orr has filed a timely appeal, raising two arguments that he did not present to the district court.  Specifically, he argued that:  A) he was not prohibited from possessing firearms under 18 U.S.C. § 922(g)(1) because his prior felony sentences (for unspecified offenses) resulted in terms of imprisonment of less than one year;  and B) his conviction is unconstitutional pursuant to the United States Supreme Court's decision in United States v. Lopez, 115 S.Ct. 1624 (1995).  Unless exceptional circumstances are present, we normally will not address an issue not raised for the first time in the district court.  See United States v. Sheffey, 57 F.3d 1419, 1431 (6th Cir.1995), cert. denied, 116 S.Ct. 749 (1996).  Because there are no exceptional circumstances present, we will not review these claims.


5
Orr has not raised on appeal any of the issues decided by the district court.  Thus, in the absence of exceptional circumstances, the issues enumerated 1 through 3 above are considered abandoned and not reviewable on appeal.  See Boyd v. Ford Motor Co., 948 F.2d 283, 284 (6th Cir.1991), cert. denied, 503 U.S. 939 (1992).


6
Accordingly, we affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.